

116 S1140 IS: Protecting Access to Biosimilars Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1140IN THE SENATE OF THE UNITED STATESApril 11, 2019Ms. Smith (for herself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act with respect to the treatment under section 351(k)(7) of
			 such Act (relating to exclusivity for reference products) of certain
			 products deemed to have a biological product license pursuant to section
 7002 of the Biologics Price Competition and Innovation Act of 2009. 1.Short titleThis Act may be cited as the Protecting Access to Biosimilars Act of 2019.2.Treatment of biological products deemed licensedSection 351(k)(7) of the Public Health Service Act (42 U.S.C. 262(k)(7)) is amended by adding at the end the following:(D)Deemed licenses(i)No additional exclusivity through deemingAn approved application that is deemed to be a license for a biological product under this section pursuant to section 7002(e)(4) of the Biologics Price Competition and Innovation Act of 2009 shall not be treated as having been first licensed under subsection (a) for purposes of subparagraphs (A) and (B).(ii)Limitation on exclusivity applies to any reference productSubparagraph (C) shall apply to any reference product, without regard to whether—(I)such product was first licensed under subsection (a); or(II)the approved application for such product was deemed to be a license for a biological product as described in clause (i)..